DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

Drawings
	Drawings filed 27 May 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Iwata 2008/0217943 is representative of the closest prior art. Iwata discloses in Figs. 2, 3 and 4a vehicle interior member that is to be mounted on a base surface 35 of a vehicle 3. The vehicle interior member comprises a first core material 38, a first skin 31a that is softer than the first core material and that is superposed on a surface of the first core material which forms a first rim part having a U-shaped cross section in which at least a part of the peripheral edge part is folded back to the back surface side of the first core material to sandwich a peripheral edge part of the first core material; see Fig. 4. lwata also discloses a second core material 39 superposed on the first core material while facing the back surface with respect to the back surface of the first core material, a second skin 39 that is softer than the second core material and that is superposed on a surface of the second core material which forms a second rim part having a U- shaped cross section in which at least a part of the peripheral edge part is folded back to the back surface side of the second core material to sandwich a peripheral edge part of the second core material; see Fig. 4. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783